DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 187-213 are pending for examination. 
Applicant's election with traverse of Group I, and the species of anti-BCMA scFv (SEQ ID NO: 1589 and 1590) in the reply filed on 02/09/2021 is acknowledged.  The traversal is on the ground(s) that the claims of Group II should be considered together.  Applicant’s arguments are considered persuasive, however the claims of Group III are withdrawn for the reasons of record set forth in the original Restriction requirement mailed 12/09/2020.
The requirement is still deemed proper and is therefore made FINAL.
Claims 201-213 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 02/09/20201.  It is noted that Applicants did not elect a CAR construct from SEQ ID NO: 1453, 1454, 1455, 1456, 1457, 1460, 1461, 1463, 1465, or 1466; which correspond to the elected scFv of SEQ ID NO: 1589-1590.
Although claims 201-213 are withdrawn, it is noted that the claims do not comply with 37 CFR 1.126. The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they 
Misnumbered claims 209 (the second instance of “claim 209”) and 212, have been renumbered 212 and 213, respectively.
Claims 187-200 are now under examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 187-188 and 192-193 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pastan et al. (US20180318435A1).
Pastan et al. discloses a scFv comprising the sequences of SEQ ID NO: 1530-1531, these sequences correspond to SEQ ID NO: 15-16 of this reference.  Additionally, Pastan et al. describes anti-BCMA chimeric antigen receptors (CARs), see the following paragraphs:
 [0039] In a preferred embodiment, the anti-BCMA binding moiety is a single-chain variable region fragment (scFv). A single-chain variable region fragment (scFv) antibody fragment, which is a truncated Fab fragment including the variable (V) domain of an antibody heavy chain linked 
[0041] Another embodiment of the invention provides chimeric antigen receptors (CARs) comprising: (a) an antigen binding domain comprising any of the polypeptides, proteins, or anti-BCMA binding moieties described herein, (b) a transmembrane (TM) domain, and (c) an intracellular T cell signaling domain.
[0047] In an embodiment of the invention, the antigen binding domains of the CARs each comprise a light chain and a heavy chain. The light chain may comprise SEQ ID NO: 14 or 16. The heavy chain may comprise SEQ ID NO: 13 or 15. Accordingly, in an embodiment of the invention, the antigen binding domain comprises the amino acid sequences of (a) SEQ ID NO: 13, (b) SEQ ID NO: 14, (c) SEQ ID NO: 15, (d) SEQ ID NO: 16, (e) SEQ ID NOs: 13 and 14, or (f) SEQ ID NOs: 15 and 16. Preferably, the CAR comprises the amino acid sequences of (i) SEQ ID NOs: 13-14 or (ii) SEQ ID NOs: 15-16.

[0048] In an embodiment, the antigen binding domain of the CAR comprises a leader sequence. In an embodiment of the invention, while the leader sequence may facilitate expression of the CAR on the surface of the cell, the presence of the leader sequence in an expressed CAR is not necessary in order for the CAR to function. In an embodiment of the invention, upon expression of the CAR on the cell surface, the leader sequence may be cleaved off of the CAR. Accordingly, in an embodiment of the invention, the CAR lacks a leader sequence.



[0050] In an embodiment of the invention, the CAR comprises a TM domain. In an embodiment of the invention, the TM domain comprises the TM domain of CD8 or CD28. In a preferred embodiment, the CD8 and CD28 are human.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 190-191, 192-193, 195-196, and 197-200 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pastan et al. (US20180318435A1) in view of Galetto (WO2015/158671A1).
Claims 192-193 and 197 recites the following:
192. (New) A chimeric antigen receptor (CAR) targeting B-cell maturation antigen (BCMA), wherein the CAR comprises: (a) an ectodomain that comprises an anti-BCMA single-chain variable fragment (scFv) set forth in claim 187, (b) a CD8 transmembrane domain, and (c) an endodomain that comprises a CD28 or 41BB co-stimulatory domain and a CD3z co-stimulatory domain.  


197. (New) The CAR of claim 192, wherein the endodomain in the CAR comprises a 41BB co-stimulatory domain and a CD3z co-stimulatory domain.

As stated above, Pastan et al. discloses a scFv comprising SEQ ID NO: 15-16 (100% identical to SEQ ID NO: 1530-1531 recites in the instant claims).  However, Pastan et al. does not disclose a scFv comprising a CD8 transmembrane, and an endodomain that comprises a CD28 or 41BB co-stimulatory domain and a CD3z co-stimulatory domain.  
Galetto discloses scFv targeting BCMA having the following structures (Figures 2 and Tables 1-2):

    PNG
    media_image1.png
    560
    1030
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    791
    638
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    582
    631
    media_image3.png
    Greyscale

It would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have combined the teachings of Pastan et al. with the teachings of Galleto et al. in the design of the scFv and chimeric antigen receptors as set forth in the instant claims.  One of ordinary skill in the art would have been motivated to design anti-BCMA CARs according to the present invention by modifying the CARs disclosed in Pastan et al. (which comprise SEQ ID NO: 1530-1531), to further comprise a CD8 transmembrane, and an endodomain that comprises a CD28 or 41BB co-stimulatory domain and a CD3z co-stimulatory domain, since Galleto clearly discloses functional CAR constructs targeting BCMA, wherein said prior art constructs comprise all of the transmembrane and co-stimulatory domains recited in the instant claims, including the linker domains used in the specification as filed.
Regarding the specific anti-BCMA scFv sequences and CAR recited in claims 190-191, 195-196, and 198-200, it is noted that Applicants did not elect a particular sequence for these claims to be examined along with SEQ ID NO: 1589-1590.  As stated above, the BCMA variable heavy chain and variable light chain amino acids of 1530 and 1531 (respectively), were known in the art, and the backbone structure of CAR molecules according to the present invention was known.  Specifically, the prior art provided clear suggestion and motivation for the person of ordinary skill in the art to incorporate a scFv comprising VH and VL regions (separated by a linker sequence) into the structure of a CAR construct targeting BCMA, see Tables 1-2 of Galetto.  Absent evidence of unexpected properties associated with the full scope of sequence recited in the instant claims, it would have been a simple routine matter for the person of skill in the art to design anti-BCMA CAR molecules according to the present invention by following the teachings of Pastan et al. and Galleto.  The person of ordinary skill in the art would have had a reasonable expectation of success in producing CAR molecules that effectively target 
Moreover, absent evidence to the contrary, it would have been obvious to the ordinary skilled artisan at the effective filing date to have substituted the equivalent BCMA VH and VL regions described in Pastan et al. into the CAR constructs of Galleto with the expectation of producing anti-BCMA CAR constructs having the same function, namely targeting cells expressing BCMA.  See MPEP 2144.06[R-6].
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 187-200 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,729,725. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims recite compositions comprising cells which express the CAR constructs comprising wherein the anti-BCMA scFv comprises: (i) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 1524 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 1526; (ii) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 1524 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 1527; (iii) a variable heavy chain comprising the amino acid sequence of SEQ ID NO: 1530 and a variable light chain comprising the amino acid sequence of SEQ ID NO: 1531; and (iv) a variable heavy chain comprising the .
The anti-BCMA scFv recited in the issued claims anticipates the anti-BCMA scFv recited in the instant claims.
It is noted that although the first line of the specification of the instant application recites that this application is a divisional of US Application 16/435,173, it is noted that the claims presently under examination were not subject to restriction from the elected invention in the parent case.  













Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699